Citation Nr: 0800223	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  91-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by swollen joints and polyarthralgias, to include 
as residuals of rheumatic fever.  

2.  Entitlement to service connection for an atypical left 
third rib.  

3.  Entitlement to a rating in excess of 30 percent residuals 
of rheumatic fever with heart valve disorder, abnormal 
electrocardiogram (EKG) and 1st degree atrioventricular (AV) 
block.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1958.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, the RO denied service connection for 
residuals of rheumatic fever and swollen joints.  In 
November 1990, the veteran testified at a hearing at the RO.  
In November 1991, the Board remanded the matter for 
additional development.  

In February 1994, the veteran testified at a Board hearing in 
Washington, DC.  In a December 1994 decision, the Board 
denied service connection for residuals of rheumatic fever, 
consisting of rheumatic heart disease, and entitlement to 
service connection for residuals of rheumatic fever, 
consisting of swollen joints.  The veteran appealed the 
Board's decision to the United Stats Court of Appeals for 
Veterans Claims (Court). 

While the case was pending before the Court, the veteran's 
then-attorney and the VA General Counsel filed a Joint Motion 
for Remand.  In a March 1996 order, the Court granted the 
parties' motion, vacated the Board's December 1994 decision, 
and remanded the matter for development and readjudication 
consistent with the joint motion.  In August 1996, the Board 
remanded the case to the RO for additional development.  

While the matter was in remand status, in a June 2001 rating 
decision, the RO granted service connection for residuals of 
rheumatic fever with heart valve disorder, abnormal EKG, and 
1st degree AV block, effective January 15, 1997, with an 
initial 10 percent rating.  The veteran disagreed with the 
effective date, and later, in an October 2001 rating 
decision, the RO awarded an effective date of April 11, 1989, 
for the grant of service connection for the heart disability, 
as requested by the veteran.  

The Veterans Law Judge who conducted the February 1994 
hearing in this case is no longer employed by the Board.  In 
an October 2002 letter, the Board explained to the veteran 
that he had a right to another hearing.  The veteran 
responded that he did not want an additional hearing.  

In September 2003, the Board remanded the issue it framed as 
entitlement to service connection for residuals of rheumatic 
fever, consisting of swollen joints and polyarthralgias.  The 
Board again remanded that issue in September 2004.  At that 
time, the Board also remanded the issue of entitlement to 
service connection for an atypical left third rib noting that 
the RO had denied the claim in a February 1996 rating 
decision and the veteran had filed a notice of disagreement, 
but the RO had not yet issued a statement of the case.  
Subsequent to the remand, the RO issued a statement of the 
case, and the veteran has perfected his appeal on the issue 
of entitlement to service connection for an atypical left 
third rib.  

In February 2004, the veteran filed a claim for an increased 
rating for his service-connected heart condition, and in a 
rating decision dated in June 2004, the RO continued the 
10 percent rating, and the veteran filed a notice of 
disagreement.  In November 2004, the Board remanded the 
claims for service connection for an atypical left third rib 
and residuals of rheumatic fever, consisting of swollen 
joints and polyarthralgias, for compliance with due process 
requirements.  Subsequently, the RO issued a statement of the 
case on the increased rating claim.  The veteran perfected 
his appeal on that claim in February 2005 and at that time 
requested a Board hearing at the RO.  Later, in a 
supplemental statement of the case dated in January 2006, the 
RO granted an increased rating from 10 percent to 30 percent 
for the veteran's service-connected heart disability, and he 
continued his appeal as to that issue, which is among the 
issues now before the Board.  

In August 2007, the Board wrote to the veteran asking him to 
clarify whether he still wants a Board hearing.  In 
October 2007, the veteran's representative notified the Board 
that the veteran does not want another Board hearing.  

The issue of entitlement to a rating in excess of 30 percent 
for the veteran's service-connected heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

Other matters

In a rating decision dated in January 2006, the RO granted 
service connection for post-traumatic stress disorder with a 
30 percent rating, effective July 23, 2004.  In a letter 
dated in January 2006, the RO informed the veteran of that 
decision and provided him notice of his appellate rights.  
There is no indication in the record before the Board that 
the veteran filed a notice of disagreement with that 
decision.  The record includes a June 2007 letter from the 
veteran in which he stated that he wants to file for an 
earlier effective date for service connection for PTSD.  The 
Board refers that matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Board accepts as credible the veteran's statements 
and testimony that joint swelling and pain he experienced in 
service continued in varying degree in the years following 
service, and medical evidence supports a relationship between 
his current osteoarthritis involving the total spine, hands, 
shoulders, knees, and feet and what the physician describes 
as arthritic symptoms since service.  

2.  The veteran's atypical left third rib is a congenital 
deformity, and there is no competent evidence that the defect 
was subject to a superimposed disease or injury in service.  


CONCLUSIONS OF LAW

1.  Service connection is established for arthritis of the 
total spine, hands, shoulders, knees, and feet.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  Service connection for an atypical left third rib is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in January 2005, the RO 
notified the veteran that to support his claim for service 
connection for an atypical left third rib and residuals of 
rheumatic fever, consisting of polyarthralgias, the evidence 
must show three things, (1) an injury in service, a disease 
that began or was made worse in service, or an event in 
service that caused and injury or disease; (2) a current 
physical or mental disability shown by medical evidence; and 
(3) a relationship between his disability and an injury, 
disease or event in service.  The RO stated that medical 
records or medical opinions are required to establish this 
relationship.  The RO pointed out that under certain 
circumstances VA may conclude that certain current 
disabilities were caused by service and that the cause of a 
disability was presumed for certain veterans including 
veterans who have certain chronic diseases that become 
evident within a specific period of time after discharge from 
service.  

In the letter, the RO notified the veteran of types of 
evidence that would help make the decision including: the 
dates and location of medical treatment during service; 
statements from persons who knew him when he was in service 
and know of any disability he had while on active duty; 
records and statements from service medical personnel; 
employment physical examinations; pharmacy prescription 
records; and insurance examination reports.  The RO requested 
that the veteran send any medical reports he had and 
requested that he complete and return release authorizations 
for private medical records he wanted VA to attempt to 
obtain.  The RO explained that VA is responsible for getting 
relevant records from any Federal agency including VA medical 
facilities and on his behalf would make reasonable efforts to 
get relevant records not held by any Federal agency.  The RO 
emphasized to the veteran that it is his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  The RO 
specifically requested that the veteran send any evidence in 
his possession pertaining to his claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The January 2005 notice was provided to the veteran many 
years after the initial RO adjudication of his claims.  
Nonetheless, subsequent to the January 2005 notice, the RO 
readjudicated the merits of the veteran's service connection 
claims and issued a supplemental statement of the case (SSOC) 
in January 2006.  The Court has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claims but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case the RO will address any notice defect with respect 
to the rating and effective date elements when effectuating 
the award of service connection for arthritis of the total 
spine, hands, shoulders, knees, and feet.  As to the claim of 
service connection for an atypical left third rib, the 
preponderance of the evidence is against the claim, rendering 
moot any question as to disability rating or effective date.  

As to the duty to assist, service medical records are in the 
claims file, and VA medical records and available private 
medical records have been obtained.  The Social Security 
Administration, in response to a request from the Board, 
reported in March 2003 that the veteran had filed for 
retirement and disability and that it could not send medical 
records for the veteran.  The veteran has been provided VA 
examinations and medical opinions have been obtained.  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the veteran with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
chronic diseases, including arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Congenital 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual background

The veteran's service medical records include a narrative 
from a U.S. naval hospital reporting the veteran was admitted 
to the hospital in June 1955.  The history was that the 
veteran became ill approximately 3 weeks prior to admission 
when he developed a sore throat that persisted for 
approximately 2 days.  Five days prior to admission, the 
veteran had pain in multiple joints, which continued to the 
time of admission. The pain was shifting and migratory in 
nature, and at the time of hospital admission, the right 
foot, left knee, and both wrists were painful, swollen, warm, 
tender, and restricted in motion.  Physical examination 
revealed no objective abnormalities of the wrists or left 
knee.  The right knee had a small effusion, and the instep of 
the right foot was warm, tender, and slightly swollen.  The 
heart was not enlarged.  There was a soft blowing systolic 
murmur over the entire precordium.  In addition, there was a 
mid-diastolic murmur at the apex and a mid-diastolic sound at 
the pulmonic area.  Cardiogram was interpreted as showing 
first degree heart block, but from mid-July through the 
remainder of the hospitalization the P-R interval was within 
normal limits or at the upper limits of normal.  

On hospital admission, chest X-ray revealed the lungs to be 
clear.  The transverse diameter of the heart was within 
normal limits, but the cardiac shadow appeared slightly 
globular.  There was no prominence of the left heart border.  
The narrative stated that subsequent films demonstrated a 
negative chest except the third rib on the left was atypical.  
On admission, sedimentation rate was 44 with an hematocrit of 
63.  Culture of the throat failed to demonstrate beta 
hemolytic streptococci.  As of the end of June 1955, 
diagnosis was rheumatic fever, active, with heart 
involvement, with acute myocarditis.  By early July 1955, the 
sedimentation rate was nearly normal and remained normal or 
near normal thereafter.  While hospitalized, the veteran was 
treated with bed rest, aspirin, prophylactic bicillin, 
cortisone, and symptomatic therapy.  On return from sick 
leave, which was granted in October 1955, chest X-ray was 
within normal limits.  When he was discharged from the 
hospital in December 1955, he was ambulatory and 
asymptomatic, and his cardiac exam was negative.  He was 
directed to report to sick bay, once per month, for intra-
muscular bicillin, 1.2 million units.  

Service medical records also show the veteran was seen in 
December 1956 with complaints of a sore right foot.  The 
examiner noted there was no evidence of recurrent rheumatic 
fever.  In February 1957, the veteran complained of a sore 
neck, and in April 1957, he complained of a sore arm.  
Analgesics were prescribed.  At the separation examination in 
September 1958, the examiner evaluated the veteran's heart 
and joints as normal.  A chest X-ray was reported as 
negative.  

The veteran has reported that soon after service he retuned 
to work as a bricklayer, but doing this work, his hands, 
wrists, and elbows were constantly irritated.  He said that 
during the summer of 1960 he started working at a shoe 
company and that during the 7 years he worked there, the job 
caused his feet to swell at random.  The veteran said the 
foot irritation subsided when he began to receive medical 
treatment from a private physician.  He said that during this 
period, he was able to function as a bricklayer for periods 
of about a year without overpowering inflammation.  The 
veteran said he started working for a railroad in 1973 and 
that this job required riding on the sides of cars by holding 
onto iron hand holds.  He said this caused inflammation in 
his wrists and hands, which he treated with aspirin.  He said 
that two years later he was laid up with stomach ulcers, 
after which he returned to the railroad but had to 
discontinue the use of aspirin for pain.  He said he then had 
several accidents and did not perform well and left the 
railroad job in about 1983.  He said that since 1983, he had 
worked at jobs that do not require prolonged use of his hands 
or feet.  He said that presently he was driving a propane 
truck but could perform for no more than one or two days 
without inflammation.  

VA outpatient records show the veteran was seen in April 1989 
with complaints of polyarticular pain, which had been chronic 
for more than 20 years.  He said it was getting progressively 
worse and was worse in the morning.  He gave a history of 
rheumatic fever in the navy, myocarditis, and peptic ulcer 
disease.  He reported that he had been taking 6 to 7 aspirin 
per day over the last two weeks.  After examination, the 
assessment was arthralgia, question of osteoarthritis in 51 
year old male with history of rheumatic fever.  

At an April 1989 VA rheumatology clinic visit, it was noted 
that the veteran had been referred from triage for complaints 
of multi arthralgia.  The veteran gave a history of painful 
shoulders and hips staring in about March 1989.  He said he 
had been seen by a private physician and reported that he had 
low ESR (erythrocyte sedimentation rate) of 2 and elevated 
white blood count.  He said he was treated with aspirin and 
erythromycin.  He said he also had a prior mild upper 
respiratory infection and sore throat.  The veteran stated he 
had a gradual onset of arthralgias along with occasional 
swollen joints, but the most painful episode was in 
March 1989, improved with bed rest and above medications.  He 
said his pain was worse in the morning with stiffness lasting 
1 to 2 hours.  He said that Motrin was not helping.  
Examination revealed 2 post-auricular firm nodules each about 
1 by 1 centimeter.  There was decreased range of motion of 
the right shoulder secondary to pain.  There was tenderness 
of the proximal interphalangeal joints, bilaterally, and of 
the left second metacarpophalangeal joint.  A hand X-ray 
reportedly showed a cyst, question of early erosions.  RF was 
negative and ESR was 3.  The assessment was history of 
multiple symmetric arthralgias/arthritis with gradual onset.  

At the November 1990 hearing, the veteran testified that 
after service, neither the military, including the navy, nor 
VA would provide him continuing penicillin treatments that he 
had been told to get by his doctors in service and which he 
had been assured would be available to him.  He testified 
that in the spring following his service separation he 
returned to bricklaying, which he had done before service.  
He testified that it was not far into the summer that he was 
having trouble with his hands in that his hands were painful 
and it took the weekend to straighten his hands.  The veteran 
testified that when he worked in the shoe store and had 
trouble with swollen feet, his physician treated him with a 
combination of penicillin and aspirin.  The veteran said he 
left his jobs because of pain in his feet and hands.  He said 
the only thing his doctor did was that he told him to take 
aspirin.  He said that doctor retired in approximately 1966 
or 1967 and his records are not available.  The veteran 
testified that it was only in the past year and a half that 
he had learned that he could get VA medical treatment and he 
had not filed for service connection earlier because in the 
past he had been able to work through the pain.  

In a statement received in February 1991, the veteran argued 
that the disability for which he is seeking service 
connection occurred in service in 1955 and that it has been 
ongoing since that time.  The veteran stated that the sore 
feet he has now are the same sore feet that arose in service 
in 1955 and, with varying degrees of intensity, his feet have 
been sore ever since.  

At a VA orthopedic examination in June 1992, the physician 
noted that review of the veteran's records indicated that in 
1955 the veteran had a beta hemolytic streptococcal throat 
infection associated with high ASO titer and sedimentation 
rate.  The physician said that in his mind, there was no 
question that the diagnosis was accurate.  The physician 
noted that the veteran developed swelling in his ankles, 
knees, and elbows at that time and was treated with 
salicylates and penicillin.  He noted that at the end of his 
hospitalization, the veteran's sedimentation rate had 
returned to normal.  At the June 1992 examination, the 
veteran stated that subsequent to service discharge in 1958 
he was employed as a brick layer, as a retail clerk, as a 
railroad employee, and at the time of the examination was 
part owner of a propane company.  The veteran sated he had 
some recurrent difficulties with soreness in his right heel, 
occasionally had swelling and discomfort in his right knee, 
and some occasional joint symptoms in other parts of his 
body.  X-rays of the calcaneus showed no evidence of fracture 
with normal bony mineralization.  X-rays of the right knee 
showed evidence of chondral calcinosis involving both the 
medial and lateral joint space.  After clinical examination, 
the diagnoses were (1) history of rheumatic fever in 1955; 
and (2) recurrent right heel and right knee discomfort, which 
may or may not be related as the sequelae of the rheumatic 
fever.  The physician said his opinion would be that it is 
not related.  

Office notes from S.H., M.D., show that he saw the veteran 
the day following a June 1992 automobile accident in which 
the veteran said he had braced his arms against the steering 
wheel and pushed his right leg against the brake.  He 
complained of bilateral shoulder pain.  Examination showed 
slight anterior edema of both shoulders, left greater than 
right, and there was some pain with range of motion of both 
shoulders and neck.  The assessment was bilateral shoulder 
pain secondary to motor vehicle accident.  The veteran 
returned four days later complaining his shoulders hurt.  The 
veteran said he could not tell whether it was from the car 
wreck of from osteoarthritis and stated he had rheumatic 
fever when he was in service.  The physician said he was 
concerned because the symptoms the veteran said he had had 
for 30 years had been extremely exacerbated by his motor 
vehicle accident.  The assessment was acute exacerbation of 
chronic problem (osteoarthritis?) of the shoulders.  The plan 
included a burst therapy with Prednisone taper over the 
next 10 days.  

Four days later, still in June 1992, the veteran stated that 
the decreasing doses of Prednisone dramatically improved how 
he felt with all his chronic aches and pains, particularly in 
his feet and hands.  He said the Prednisone helped the 
chronic aches and pains but his left shoulder was still 
extremely symptomatic and after taking Prednisone for two 
days, it began upsetting his stomach.  The assessment after 
examination was continuing left shoulder pain and gastritis 
secondary to steroids, but with dramatic improvement in 
veteran's overall feeling.  Dr. S.H. stated he would continue 
steroids at a low dose at the veteran's request to see if it 
would totally resolve the veteran's aches and pain.  

In late June 1992, Dr. S.H. noted the veteran stated his 
arthritis was dramatically better and now only hurt in the 
mid portion of his back.  He said he did not know he hurt 
there because of all his other aches and pains until they 
went away.  The veteran was referred to C.D., M.D. who on 
that date noted that X-rays of the spine showed degenerative 
disc changes at T6-T7 and were otherwise negative.  In a note 
dated in early July 1992, Dr. S.H. stated the veteran 
reported the steroids were wonderful, but he was now starting 
to get back all his aches and pains and wanted to try non 
steroids.  The assessment after examination included 
arthritis, significantly improved with steroids, but already 
flaring up again, and degenerative joint disease, T6-T7.  
Medication was prescribed.  

In mid-July 1992, the veteran said he was having stomach 
problems, but that his feet were much better, etc, and that 
he would tolerate the dyspepsia in return for the pain 
relief.  Later records dated from August 1992 through 
January 1994 show Dr. S.H. saw the veteran with continuing 
complaints of back pain and that it was noted that Dr. C.H. 
had told the veteran that the auto accident aggravated his 
degenerative joint disease.  Dr. S.H. noted that the veteran 
continually insisted on trying antibiotics and noted that the 
veteran apparently had had trouble with his chest, his heart, 
etc, in service and had been given antibiotics and it always 
worked.  

At the February 1994 Board hearing, the veteran testified 
about his joint symptoms and treatment in service, including 
the diagnosis of rheumatic fever, and he testified that he 
had had continuing joint problems since service.  He 
testified that physicians had told him that it would be 
impossible to have had the past inflammation of his hands and 
feet without it leaving some permanent damage.  The veteran 
testified that it started with the inflammation of rheumatic 
fever.  The veteran testified that the pain and swelling his 
joints persisted ever since the rheumatic fever in service.  
He testified that the pain and swelling subsided some but not 
completely.  The veteran testified that from service 
separation to the present he had seen doctors about the 
swelling of the joints of the hands and feet.  He testified 
that the diagnoses had been rheumatoid arthritis or just 
arthritis.  He testified he was told that X-rays showed joint 
damage in his hands.  

At the hearing, the veteran testified that following an auto 
accident in June 1992, which happened after his June 1992 VA 
examination, he received treatment from Dr. S.H.  The veteran 
testified that Dr. S.H prescribed steroids initially to 
alleviate pain from the auto accident and that was the first 
time since service that the pain in his feet and hands was 
completely blotted out.  

In a letter dated in February 1994, Dr. S.H. stated that the 
veteran had been under his care since June 1992.  He said 
that during that time the veteran had various joint problems 
that had been treated with steroids, nonsteroidal anti-
inflammatory drugs and, on occasion, antibiotics.  Dr. S.H. 
sated that the veteran related that his pain began in 1955 
after having a throat infection that went to his heart.  Dr. 
S.H. said that rheumatic fever has been known to cause 
arthritic problems both acutely and in later life.  He said 
that at this late date he was uncertain what the events of 
forty years ago had played in the veteran's life situation, 
but that he had no reason to doubt the validity of the 
veteran's statements concerning the onset or duration of his 
difficulties.  

In a medical opinion received in September 1994, a VA 
physician stated she reviewed the veteran's records in 
detail, including all medical opinions.  The VA physician 
said that as to the veteran's joint complaints, there is no 
record of joint problems at the time of his acute rheumatic 
fever, and there would not be a residual after 40 years in 
any case.  She said that quoting from Braunwald, page 1711, 
[Heart Disease, A Textbook of Cardiovascular Medicine, 3rd 
ed. 1988 (excerpt enclosed with opinion)] even if joint 
manifestations had occurred at the time of the episode of 
rheumatic fever, "these lesions heal without residua."  The 
physician noted that the veteran was a bricklayer as a 
civilian and said his joint problems most likely relate to 
that.  

In an office note dated in January 1995, Dr. S.H. stated that 
the veteran came in stating his arthritis was flaring up in 
his back, hands, and feet.  He complained of discomfort on 
movement of the neck, hands, wrists, legs, and feet.  After 
examination, the assessment was atypical diffuse arthritis.  
Later records dated through December 1995 show that the 
veteran continued to request prescriptions for antibiotics 
because he felt it had worked numerous times in the past.  

An X-ray report from J. S., M.D., of Port Lavaca Clinic 
Associates shows that X-rays of the left ribs and chest in 
December 1994 showed a small spur-like projection rising from 
the superior aspect of the left third anterior rib near the 
anterior axillary line, and there was slight widening between 
the second and third anterior ribs.  The impression was 
anomalous development of the left third anterior rib.  Dr. 
J.S. stated that this was a minor congenital anomaly.  

In a March 1995 consultation report from Baylor College of 
Medicine, S.S., M.D., of the rheumatology department stated 
that the veteran reported a long history of arthritis in both 
knees and hands and pain in both heels upon walking.  The 
physician noted that the veteran was in a car accident in 
1992 and since that time had had exacerbated lower back pain 
and sacral pain. The veteran also reported sharp pain in his 
left third rib paravertebrally.  The physician outlined the 
contents of the narrative summary of the veteran's 
hospitalization in service in 1955.  The physician noted that 
the veteran currently believed that the diagnosis of 
rheumatic fever at that time was incorrect.  He stated that 
his current arthritic symptoms began at that time.  

At the March 1995 consultation, the veteran reported that his 
first episode of back pain was in 1988 with an acute onset of 
back pain along his whole spine. He said this was associated 
with continuing arthritis pain in his hands and feet.  He 
said he was worked up at a VA hospital in 1988, but the 
physician noted that no records of that were available.  It 
was noted that in 1992, after a motor vehicle accident, the 
veteran was diagnosed with osteoarthritis and was begun on 
Daypro.  After clinical examination, the impression included 
past history of rheumatic fever (1955) with heart involvement 
(acute myocarditis), and the physician said this diagnosis 
was supported by an admission history and physical report 
from that time provided by the veteran.  The impression also 
included complaints of joint pain consistent with 
osteoarthritis in knees, hand, and back.  The physician said 
that in order to assess the veteran's present complaint of 
arthritic pain, it would be necessary to review the records 
from his workup at the VA hospital.  

Records from G.C., M.D., include the report of a late-
March 1995 laboratory studies, and a handwritten note shows a 
copy of the report was sent to Dr. S.S. in April 1995.  When 
Dr. S.S. saw the veteran in July 1995, he complained of 
increased wrist pain and pain in finger joints.  He reported 
that he had continued to have bilateral knee and mid thigh 
problems.  The veteran reported his activity level had been 
severely limited since the June 1992 auto accident and that 
his mid-thoracic pain flared from time to time.  After 
examination, the assessment was (1) polyarthralgias - diffuse 
(1950s), negative ANA, normal ESR, and negative RA 
(rheumatoid arthritis) test later; (2) history of rheumatic 
fever (1955); exacerbation of pain after 1992 trauma; and (4) 
osteoarthritis, spine.  Dr. S.S. commented that she was 
unable to help concerning the veteran's ongoing argument with 
VA about rheumatic fever.  At a visit in June 1996, the 
veteran stated he had had the same heel pain for 40 years and 
it had grown progressively worse.  After examination, the 
assessment included total body pain times 40 years, etiology 
unclear.  Dr. S.S. commented there was no further advice she 
could give the veteran concerning the cause of his pain.  

In a report dated in February 1997, the chief of the 
rheumatology section at a VA hospital recounted the veteran's 
history, which he stated was per the veteran and review of 
his claim file.  The physician reported the contents of the 
hospital summary from service in 1955 and noted that the 
veteran had complained of migratory joint pains in his right 
foot, left knee, and both wrists.  The physician noted that 
physical examination recorded a small effusion of the right 
knee and a warm tender, swollen right foot and that the 
veteran was treated with aspirin, bicillin and cortisone.  
The physician also noted that the status of the veteran's 
joints was not specifically mentioned again during that 
hospitalization, but a notation six months later, in 
December 1955, stated the veteran was asymptomatic and fit 
for duty.  The physician further noted there were 3 recorded 
sick call visits in 1956 and 1957 for sore right foot, sore 
neck and sore arm, with no description of diagnosis or 
physical findings.  In December 1956, it was noted there was 
no evidence of recurrent rheumatic fever.  

The VA rheumatologist noted that the veteran currently 
complained of musculoskeletal problems that he said were 
quite similar to those he suffered in the military, with 
complaints of daily soft tissue swelling in his knees, hands, 
and feet.  The physician conducted a clinical examination, 
reviewed laboratory studies, and reviewed X-rays.  He stated 
that the veteran currently has indisputable evidence of 
osteoarthritis of his total spine, hands, shoulders, knees, 
and feet.  The physician discussed information available from 
the service medical records and concluded that although the 
diagnosis of acute rheumatic fever cannot be made with 
certainty, it is the most likely diagnosis to explain the 
veteran's illness.  He discussed the arthritis of acute 
rheumatic fever and explained it is self limited to the acute 
illness and does not become chronic unless an individual 
develops subsequent bouts of rheumatic fever following 
reinfection with a rheumatic fever-causing strain of 
streptococcus.  He said there is a large body of literature 
to support the notion that one episode of rheumatic fever 
does not have any long-term rheumatological sequelae.  
Further, he explained why the veteran does not meet the 
criteria for Jacoud's arthropathy, which has been described 
in individuals suffering recurrent bouts of rheumatic fever.  

The VA rheumatologist stated a diagnosis that seems tenable 
for the veteran is some sort of reactive arthritis (reactive 
to an infectious organism like strep) and noted that such 
individuals can have chronic arthritis problems manifest as 
asymmetrical oligarthritis.  He noted that the veteran was 
not positive for a marker found in 65 to 95 percent of such 
patients but referred to a paper published in the Journal of 
the American Medical Association that describes a series of 
patients with post-streptococcal reactive arthritis 
characterized by polyarthritis and fever but without the 
other manifestations of rheumatic fever.  The physician noted 
that the veteran reported his current physician treated him 
with antibiotics every 2 months to alleviate episodes of 
joint pain although the rheumatologist said he did not know 
whether this treatment was empiric or prompted by cultures of 
an infectious agent.  

The VA rheumatologist stated that he was unable to comment on 
Dr. S.H.'s February 1994 letter and reiterated that as he had 
discussed earlier he was unaware of any published description 
of chronic arthritis problems caused by one episode of acute 
rheumatic fever.  

In the concluding paragraph of the February 1997 report, the 
VA rheumatologist stated that the veteran's current X-rays 
demonstrate widespread osteoarthritis and this most likely 
reflected the outcome of the veteran's long standing 
arthritis problems.  The physician said he was unable to 
categorize the veteran's forty years of continual joint pains 
but the veteran nevertheless developed acute polyarthritis 
while on active duty and has had arthritic symptoms 
continually since that time.  

In the report of an August 2000 VA examination, the examiner 
noted the veteran's hospitalization in 1955 and stated that 
he reviewed the report of the examination conducted by the VA 
rheumatologist in February 1997.  The August 2000 examiner 
noted that in the February 1997 report, the rheumatologist 
felt that the veteran's polyarthritis was some sort of 
reactive arthritis, and the August 2000 examiner said this 
was consistent with the findings of the rheumatologist at the 
Baylor College of Medicine who assessed the veteran and 
listed polyarthralgias with a negative ANA and RA.  The 
examiner who conducted the August 2000 examination stated the 
diagnosis was polyarthralgias.  There was no expression of an 
opinion as to etiology.  

At a VA examination in April 2003, the physician stated the 
veteran was being evaluated for arthritis and valvular heart 
disease.  The physician noted the veteran's history of having 
been hospitalized in service because of fever, sore throat, 
migratory joint pain with swelling and some effusion and that 
he was diagnosed with acute rheumatic fever and was treated 
with aspirin and antibiotics and released back to active 
duty.  The veteran stated that since then he had had joint 
pain off and on, now mostly in his back, hand, shoulder, and 
knees with occasional swelling in his knees that comes and 
goes.  After clinical examination, the diagnosis was 
polyarteritis [sic polyarthritis], not at least as likely as 
not rheumatoid.  

Records received in June 2005 from a dermatologist, G.C, 
M.D., include records dated from April 1989 to 2004.  In 
April 1989, the veteran was noted to have general soreness of 
his right foot, knees and pelvis.  It was recommended that he 
go to VA.  In 1995 Dr. G.C. referred the veteran to Dr. S.S. 
the rheumatologist at Baylor, and in later records it was 
noted that the veteran reported histories of rheumatic fever 
and rheumatoid arthritis.  

At a VA examination in December 2005, the veteran reported 
that in 1955 he developed fever and migratory joint pain.  He 
reported that he was hospitalized and was diagnosed with 
acute rheumatic fever.  He stated that during the course of 
his treatment, he was told he had an atypical left third rib.  
He said that he has had some chest pain in his upper back 
ever since, and he said that the pain comes and goes.  After 
examination, the physician, who stated he reviewed the 
veteran's claims file, stated the diagnosis included atypical 
left third rib.  He stated that the atypical left third rib 
is a congenital anomaly unrelated to rheumatic fever or 
treatment for the rheumatic fever.  The report of a 
December 2005 VA chest X-ray notes a clinical history of 
complaints of an atypical left third rib.  Reported findings 
do not mention the ribs or any particular rib.  

Analysis

Disability manifested by swollen joints and polyarthralgias

As outlined in detail above, the service medical records show 
the veteran had migratory joint pains in the days before, and 
on examination at the time of, his June 1955 hospital 
admission.  During that hospitalization he was diagnosed as 
having acute rheumatic fever for which he received treatment 
and remained hospitalized (including a period of leave) until 
December 1955.  He was reportedly asymptomatic at hospital 
discharge.  Later records show complaints of soreness 
involving the neck, an arm, and the right foot, and the 
veteran has chronicled problems with swollen and painful 
joints from service to the present.  

Although the veteran has for the most part contended that his 
disability manifested by swollen joints and polyarthralgias, 
which he sometimes calls rheumatoid arthritis, in causally 
related to the rheumatic fever diagnosed in service, the 
preponderance of the medical evidence does not support this 
contention.  The physicians who have addressed this question 
and who have reviewed the veteran's service medical records 
have stated that although it is not certain from the 
available information that it is, nonetheless, most likely 
that the diagnosis of rheumatic fever in service was a 
correct diagnosis.  Further, with the exception of Dr. S.H. 
who said that rheumatic fever has been known to cause 
arthritic problems both acutely and in later life, physicians 
who have considered the etiology of the veteran's current 
disability manifested by joint swelling and polyarthralgias, 
have diagnosed arthritis but have opined that it is not 
related to the rheumatic fever.  

In particular, the physician who conducted the June 1992 VA 
orthopedic examination stated it was his opinion that the 
veteran's recurrent right heel and right knee discomfort are 
not sequelae of the rheumatic fever in service.  Further, the 
VA physician who reportedly reviewed the record in 
September 1994 cited a medical text stating that joint 
lesions associated with acute rheumatic fever heal without 
residuals.  In addition, the VA rheumatologist who examined 
the veteran and reviewed the entire record in February 1997 
discussed the arthritis of acute rheumatic fever and 
explained there is a large body of literature to support the 
notion that one episode of rheumatic fever does not have any 
long-term rehumatological sequelae.  He also explained why 
the veteran does not meet the criteria for Jacoud's 
arthropathy, which he noted had been described in individuals 
suffering recurrent bouts of rheumatic fever.  The Board 
finds the statement of Dr. S.H. to the effect that rheumatic 
fever had been known to cause arthritic problems in later 
life to be of less probative value than the statements of the 
VA physicians who explained why they do not believe the 
veteran's current joint disability manifested by swollen 
joints and polyarthralgias in not causally related to his in-
service rheumatic fever.  

Although medical records from a private physician, Dr. G.C., 
show the veteran has often given a history of rheumatoid 
arthritis, VA and private laboratory tests have been negative 
for that kind of arthritis.  The only other medical opinions 
as to the etiology of the veteran's current arthritis are 
those of the VA physicians reported in September 1994 and 
February 1997.  The former noted that the veteran was a 
bricklayer as a civilian and said his joint problems most 
likely relate to that.  The Board finds this opinion to be of 
limited probative value.  Although the physician said she 
reviewed the record, including the veteran's service medical 
records, she said there were no record of joint problems at 
the time of the veteran's acute rheumatic fever, but the 
service medical records in fact show that at the time of 
hospital admission in June 1955, the veteran complained of 
joint pain, and the right foot, left knee, and both wrists 
were painful swollen, warm, tender and restricted in motion.  
Further, the physician who provided the September 2004 
opinion did not in any way acknowledge that later, in 1956 
and 1957, the service medical records show complaints of 
soreness of the right foot, neck, and arm.  

The Board gives greater weight to the opinion of the VA 
rheumatologist who in 1997 explained that a tenable diagnosis 
for the veteran is some sort of reactive arthritis, and 
explained his reasons for his statement.  The Board further 
notes that when the veteran had a VA examination in 
August 2000, that examiner noted that the February 1997 
opinion was consistent with the 1995 findings of the 
rheumatologist at the Baylor College of Medicine who assessed 
he veteran and listed polyarthralgias with a negative ANA and 
RA.  

Although the VA rheumatologist in his February 1997 opinion 
did not say that what may be reactive arthritis in the 
veteran's case is at least as likely as not related to 
service, he did clearly point out, based on his review of the 
entire record including X-ray reports, that the veteran's 
currently has indisputable evidence of osteoarthritis of his 
total spine, hands, shoulders, knees, and feet.  He further 
said that the veteran developed acute polyarthritis while on 
active duty and had had arthritic symptoms continually since 
that time.  Resolving all doubt in favor of the veteran, the 
Board interprets this statement as medical evidence of a 
nexus between the present disability, osteoarthritis of the 
spine, hands, shoulders, knees, and feet, and the veteran's 
post-service symptomatology.  

The veteran is certainly competent to report as to the 
visible symptoms swelling and pain of his joints during and 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).  Further, the Board, as did Dr. S.H. 
and the VA rheumatologist, accepts the veteran's statements 
and testimony credible as to continuing problems with swollen 
joints and polyarthralgias from service to the present.  In 
this regard, the veteran described his post-service 
activities, including treatment by physicians whose records 
are not available, and the Board accepts as plausible the 
veteran's explanation of the lack of VA medical records 
earlier than 1989 in that he has explained that in the early 
years after service he sought but was refused treatment at 
military installations and VA.  Further, as to the 
limitations of the veteran's service medical records, in 
conjunction with his PTSD service connection claim, the 
veteran described difficulties with health care providers who 
assaulted him, and his claimed reaction of striking one of 
them is borne out by his service personnel records.  

In summary, the Board accepts as credible the veteran's 
statements and testimony that joint swelling and pain he 
experienced in service continued in varying degrees in the 
years following service, and medical evidence supports a 
relationship between his current osteoarthritis involving the 
total spine, hands, shoulders, knees, and feet and what the 
physician describes as arthritic symptoms since service.  
Because the VA rheumatologist who conducted the February 1997 
examination said that current X-rays demonstrating widespread 
osteoarthritis most likely reflected the outcome of the 
veteran's long-standing arthritic problems and stated that 
the veteran had had arthritic symptoms continually since the 
development of acute polyarthritis in service, the Board 
concludes that record supports the grant of service 
connection for arthritis of the total spine, hands, 
shoulders, knees, and feet.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

Atypical left third rib

The veteran contends that his atypical left third rib had its 
origin in service and is related to his rheumatic fever in 
service.  He argues that because the chest X-ray taken at 
hospital admission did not mention his atypical left rib and 
an atypical third rib on the left was reportedly seen on 
subsequent X-rays, it must have been incurred in service.  As 
to this issue, the Board must find that the veteran's service 
connection claim is without merit.  

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
the veteran's atypical left third rib, as the post-service 
medical evidence identifies it as a congenital anomaly or 
defect and it therefore not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992).  VA regulations specifically prohibit 
service connection for congenital defects unless such defect 
was subjected to a superimposed disease or injury which 
created additional disability.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

In the present case, the veteran in effect argues that 
because the chest X-ray taken when he entered the hospital 
for treatment of rheumatic fever did not mention his left 
third rib and the hospital narrative says subsequent films 
demonstrated a negative chest except that the third rib on 
the left was atypical demonstrates that the left third rib 
became atypical in service.  The veteran fails to mention, 
however, that the report goes on to say that after the 
veteran returned from sick leave granted in October 1955, 
chest X-ray was stated to be within normal limits, and there 
was no mention of the left third rib.  In addition, a chest 
X-ray in September 1958 was reported as negative.  The post-
service evidence includes the December 1994 X-ray repot from 
Dr. J.H. of Port Lavaca Clinic Associates in which he 
identified a small spur-like projection rising from the 
superior aspect of the left third rib.  He stated 
specifically that this was a minor congenital anomaly.  
Further, the veteran underwent a VA examination concerning 
the rib claim in December 2005, and that physician, who 
reviewed the claims file, stated that the veteran's atypical 
left third rib is a congenital anomaly unrelated to rheumatic 
fever or treatment for the rheumatic fever.  

In view of the foregoing, the Board finds no medical evidence 
to show that the veteran's atypical left third rib was 
subject to a superimposed disease or injury during service.  
The Board is left with the veteran's contention that his left 
third rib became atypical in service and his implicit opinion 
that disability was superimposed upon it in service.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that he has 
disability of the left third rib that may be related to 
service is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds the veteran's atypical left third 
rib is a congenital defect, and there is no competent 
evidence that the defect was subject to a superimposed 
disease or injury in service.  The preponderance of the 
evidence is clearly against the claim, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board therefore concludes that the claim of entitlement to 
service connection for an atypical left third rib must be 
denied.  


ORDER

Service connection for arthritis of the total spine, hands, 
shoulders, knees, and feet is granted.  

Service connection for an atypical left third rib is denied.  


REMAND

The remaining issue on appeal is entitlement to a rating in 
excess of 30 percent for residuals of rheumatic fever with 
heart valve disorder, abnormal ECG and 1st degree AV block.  
The veteran filed his increased rating claim in 
February 2004, and the most recent VA medical records in the 
claims file are dated in December 2005.  In a statement 
received in June 2007, the veteran reported that he was 
hospitalized at the VA Medical Center (VAMC) in San Antonio, 
Texas, in December 2006, and in January 2007 underwent aortic 
valve replacement and coronary artery bypass grafting.  The 
hospital summary and operation report should be obtained as 
well as any VA outpatient treatment records and/or diagnostic 
studies dated from December 2005 to the present.  In order to 
fairly assess the current level of disability, the veteran 
should be provided an additional cardiology examination.  
38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
for his service-connected heart disability, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for any award of an increased 
rating.  The veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him about effective dates and explains the type of evidence 
that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date pertaining to his increased rating 
claim, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, request that the veteran 
submit any evidence in his possession 
that pertains to his claim of 
entitlement to a rating in excess of 
30 percent for his service-connected 
heart disability.  

2.  Obtain and associate with the 
claims file VA medical records 
pertaining to the veteran dated from 
December 2005 to the present.  This 
should include, but not be limited to, 
outpatient records, consultation 
reports, and reports of diagnostic 
studies.  It must include a the 
hospital summary of the veteran's 
hospitalization from December 2006 to 
January 2007 at the VAMC in San 
Antonio, Texas, as well as the 
operation report pertaining to his 
heart surgery at that facility in 
January 2007.  

3.  Thereafter, arrange for a VA 
cardiology examination to assess the 
severity of the veteran's service 
connected residuals of rheumatic fever 
with heart valve disorder, abnormal EKG 
and 1st degree AV block, status post 
aortic valve replacement.  All 
indicated studies should be performed.  
If a laboratory determination of 
metabolic equivalents (METs) cannot be 
done for medical reasons, the medical 
examiner should estimate the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  

The claims file must be provided to the 
examiner and that it was available for 
review.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the issue of 
entitlement to a rating in excess of 
30 percent for residuals of rheumatic 
fever with heart valve disorder, 
abnormal EKG ad 1st degree AV block, to 
include consideration of the 
appropriate rating status post aortic 
valve replacement as set forth in 
38 C.F.R. § 4.104, Diagnostic 
Code 7016.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


